ORDER
The Disciplinary Review Board having filed a report with the Court on June 6,1995, recommending that A. KENNETH WEINER of EAST BRUNSWICK, who was admitted to the bar of this State in 1970, be reprimanded for the excessive delegation of authority to his non-lawyer staff and for condoning the signing of client names to documents by his staff, in violation of RPC 5.3, and good cause appearing;
*622It is ORDERED that A. KENNETH WEINER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.